In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-16-00268-CR
                              ____________________

                        WHITNEY FREEMAN, Appellant

                                          V.

                   THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 356th District Court
                        Hardin County, Texas
                        Trial Cause No. 22656
__________________________________________________________________

                           MEMORANDUM OPINION

      Appellant Whitney Freeman appeals from the trial court’s judgment revoking

her unadjudicated community supervision and adjudicating her guilty of the offense

of possession of a prohibited substance in a correctional facility. On appeal, Freeman

contends that the original indictment is fundamentally defective and void and

thereby fails to give the trial court jurisdiction. The State argues that the indictment

was sufficient to allege the offense, and that Freeman waived her right to complain

about the indictment. We affirm the trial court’s judgment.

                                           1
                                  BACKGROUND

      Freeman pleaded guilty to the offense of possession of a prohibited substance

in a correctional facility. The trial court deferred an adjudication of guilt and placed

Freeman on community supervision for a period of eight years and assessed a $500

fine. Subsequently, the State filed a motion to revoke Freeman’s unadjudicated

community supervision alleging that Freeman had violated the conditions of her

community supervision. Freeman pleaded “true” to two violations, and the trial court

found that Freeman had violated the conditions of her community supervision. After

conducting a punishment hearing, the trial court found Freeman guilty of the offense

of possession of a prohibited substance in a correctional facility, revoked Freeman’s

unadjudicated community supervision, and sentenced Freeman to a term of nine

years in prison.

                                     ANALYSIS

      In one issue on appeal, Freeman argues that the original indictment is

fundamentally defective and void because it failed to allege the name of a controlled

substance listed in the Controlled Substances Act. According to Freeman,

Dihydrocodeinone is not specifically listed in any penalty group as a controlled

substance.




                                           2
       “An indictment is a written instrument presented to a court by a grand jury

charging a person with the commission of an offense.” Tex. Const. art. V, § 12(b).

“The practice and procedures relating to the use of indictments . . . including their

contents, amendment, sufficiency, and requisites, are as provided by law.” Id. The

presentment of an indictment to a court invests the court with jurisdiction of the

cause. Id. When evaluating whether an indictment alleges an offense, the critical

determination is whether the allegations in it are clear enough that one can identify

the offense alleged. Teal v. State, 230 S.W.3d 172, 180 (Tex. Crim. App. 2007). An

indictment is constitutionally sufficient if the trial court and the defendant can

identify what penal code provision is alleged and if that provision is one that vests

jurisdiction in the trial court. Id. at 181.

       If the defendant fails to object to a defect, error, or irregularity of form or

substance in an indictment “before the date on which the trial on the merits

commences, he waives and forfeits the right to object to the defect, error, or

irregularity and he may not raise the objection on appeal or in any other

postconviction proceeding.” Tex. Code Crim. Proc. Ann. art. 1.14(b) (West 2005).

An indictment charging a person with committing an offense, once presented,

invokes the jurisdiction of the trial court, and jurisdiction is no longer contingent on

whether the indictment contains defects of form or substance. Teal, 230 S.W.3d at

                                               3
177. Because all substantive defects in indictments are subject to waiver, the

existence of such defects does not render the indictment void. See id. at 178.

      A defendant placed on deferred adjudication community supervision may

raise issues relating to the original plea proceeding only in appeals taken when

deferred adjudication community supervision is first imposed. See Nix v. State, 65
S.W.3d 664, 667 (Tex. Crim. App. 2001). However, there is a “void judgment”

exception to the general rule, which provides that a defendant can raise an issue on

appeal from a revocation proceeding an error in the original plea proceeding if the

error would render the original judgment void. See Nix, 65 S.W.3d at 667-68. Thus,

if the original judgment imposing probation was void, then the trial court would have

no authority to revoke probation. Id. at 668. One such situation in which the original

judgment is void is when the indictment does not satisfy the constitutional requisites

of a charging instrument, thus leaving the trial court with no jurisdiction over the

defendant. Id. at 668.

      A person commits the third-degree felony offense of prohibited substance in

a correctional facility if the person “possesses a controlled substance or dangerous

drug while in a correctional facility or on property owned, used, or controlled by a

correctional facility[.]” Tex. Penal Code Ann. §§ 38.11(d), (g) (West 2011). The

indictment alleges that Freeman did “[t]hen and there intentionally or knowingly

                                          4
possess a controlled substance, namely Dihydrocodeinone, while in the Hardin

County Jail, a correctional facility.” The Texas Controlled Substances Act divides

controlled substances that include a material, compound, mixture, or preparation

containing the controlled substance into four Penalty Groups. See Tex. Health &

Safety Code Ann. § 481.101 (West 2017). Penalty Group 3 consists of a material,

compound,      mixture,    or   preparation    containing     limited    quantities   of

“dihydrocodeinone (hydrocodone), or any of its salts[.]” Id. § 481.104(4) (West

2017). Penalty Group 1 consists of “Hydrocodone not listed in Penalty Group 3[.]”

Id. § 481.102(3)(A) (West 2017). The offense of prohibited substance in a

correctional facility is a third-degree felony regardless of the amount of

Dihydrocodeinone possessed. See Tex. Penal Code Ann. §§ 38.11(d), (g).

      We conclude that the indictment clearly alleged the offense of possession of

a prohibited substance in a correctional facility. We further conclude that because

the indictment satisfied the constitutional requisites of a charging instrument, the

original judgment placing Freeman on deferred adjudication community supervision

is not void, and the trial court had jurisdiction to adjudicate Freeman’s guilt. See Nix,
65 S.W.3d at 667-68. Moreover, because the “void judgment” exception does not

apply, Freeman waived her right to complain about the indictment in any post-

conviction proceeding by failing to object before she pleaded guilty. See Tex. Code

                                           5
Crim. Proc. Ann. art. 1.14(b); Teal, 230 S.W.3d at 177. We overrule Freeman’s sole

issue and affirm the trial court’s judgment.

      AFFIRMED.

                                               ______________________________
                                                      STEVE McKEITHEN
                                                          Chief Justice

Submitted on June 14, 2017
Opinion Delivered July 19, 2017
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                          6